Citation Nr: 1518149	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  12-22 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include panic disorder, major depressive disorder, anxiety disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2014, the Veteran testified at the RO hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing is of record.

The Board notes that claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Board notes that the Veteran has been diagnosed with several psychiatric disorders.  As such, given the holding in Clemons, the Board has combined and recharacterized the issue to the broader issue of entitlement of service connection for an acquired psychiatric disability.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the consideration of the claim currently on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.

According to the post-service treatment records, the Veteran was diagnosed with anxiety disorder, major depressive disorder, panic disorder, and PTSD.  The Veteran testified at the April 2014 Board hearing that although he has not been diagnosed with PTSD, there is a possible diagnosis.  In addition, there is no opinion on whether the Veteran's current diagnoses are related to his military service.  Therefore, the Veteran and his representative requested VA examination to confirm diagnoses and obtain etiological opinions.  

The Board acknowledges that a VA examination has not been provided regarding this claim.  Therefore, based on evidence of a current disability, the nature of the Veteran's service, treatment, and lay statements, an examination and opinion are needed to determine whether the acquired psychiatric disorder, to include anxiety disorder, major depressive disorder, panic disorder, and PTSD was caused by or aggravated during service.  See 38 U.S.C.A. §5103A (d).

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the claims file.

2. Once all outstanding records have been obtained and associated with the claims file, schedule the Veteran for a VA examination before an appropriate specialist regarding his claim for service connection for acquired psychiatric disorder, to include anxiety disorder, major depressive disorder, panic disorder, and PTSD.  The VA examiner should determine whether the Veteran currently meets the full criteria for a diagnosis of PTSD.  A complete history should be obtained from the Veteran and recorded, to include regarding his reactions to suspected rape of a young girl.  The VA examiner should also address whether any other acquired psychiatric disorder, to include anxiety disorder, major depressive disorder, and panic disorder is present. 

The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder, to include anxiety disorder, major depressive disorder, panic disorder, and PTSD, manifested during, or as a result of, active military service.  In doing so, the examiner should acknowledge and discuss the Veteran's lay statements, including his symptomatology.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The claims folder must be available for review by the examiner in conjunction with the examination and this review should be acknowledged in the report.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3. Upon completion of the foregoing, review the report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

